DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of CN201921201496.3 filed on 07/26/2019 has NOT been received/retrieved by the office. 
Note: an attempt to retrieve the document on 12/26/2020 was not successful. 
Claim Objections
Claim 1 is objected to because of the following informalities:  
Regarding claim 1, there appears to be an typographical error for the word “he” on line 6, and the word should read –the-
Appropriate correction is required.
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites multiple limitations that renders the claim vague and indefinite, for example
“adjacent first/second segments being connected with multiple first/second nodes” 
When two components are connected together, the connection forms one single node at the connection point, and thus it is unclear how adjacent segments of LED modules would form “multiple” nodes. 
“multiple switches selectively connecting the first nodes and second nodes” 
The claim previously recited there are “multiple” first and second node, and thus this limitation renders the claim indefinite, as the examiner cannot determine to scope of the claim, because the connection is unclear. 
For example, assuming there are two first node (first first node, second first node) and two second node (first second node, second second node), it is unclear whether the first first node is connected to both first second node and second second node, or only connected to one of the second node. 
Regarding claims 2-20, the claim inherit the deficiencies of independent claim 1, from which the claims depends on, and therefore is rejected for the same reason. 
Since the examiner cannot determine the scope of the claims, the claims has not been further treated on its merits. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Prior art US2016/0066381A1 appears to discloses a lighting system in Fig.8 and 9 similar to claim 1, specifically two branches of LED strings with multiple middle switch connected 
	Prior art US2013/0313987A1, US20130127350A1, US2020/0296813A1 disclose similar lighting system, wherein a switch system is used to change the current path of the connected LEDs, however, appears to fail to disclose “middle switches” between difference strings of LEDs. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND R CHAI whose telephone number is (571)270-0576.  The examiner can normally be reached on M-F 9:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on (571)272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Raymond R Chai/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        February 18, 2021